UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8137


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAVID ISSAC WORRELL, a/k/a David Patrick Worrell,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (4:03-cr-00049-H-1)


Submitted:   January 19, 2010             Decided:   February 22, 2010


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Issac Worrell, Appellant Pro Se.      Steve R. Matheny,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Issac Worrell appeals the district court’s order

denying his motion for modification of his sentence.                We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.                  See

United States v. Worrell, No. 4:03-cr-00049-H-1 (E.D.N.C. Oct.

21, 2009).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    2